In re Fortune, Larry; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 410-171; to the Court of Appeal, Fourth Circuit, No. 2000-K-1745.
Granted. The district court sentenced relator to five years imprisonment, not five years imprisonment at hard labor. Sentencing tr. at 3. Accordingly, the Court did not commit relator to the custody of the Department of Public Safety and Corrections (“DOC”), and the DOC improperly took relator into custody. R.S. 15:824(C); State v. Lisenby, 534 So.2d 996, 998 (La.App. 3d Cir.1988). The district court is accordingly ordered to ensure relator’s transfer to the custody of parish officials.